PER CURIAM.
Petitioner seeks reversal of the Order of the respondent Board which fined petitioner $500.00, suspended his personal and establishment operating license and assessed costs.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our review of the record, briefs and arguments, we do not find that the Board’s decision was arbitrary or unreasonable. It was supported by competent evidence.
 We do disagree with the Board’s assessment of all the costs listed, except as to the item of court reporting, per diem and transcription of $48.00. All other costs are disallowed. The petitioner’s other contentions regarding the legality of Florida Statutes §§ 470.13 and 470.34 are found to be without merit.
We, therefore, grant certiorari as to the costs assessed, except the court reporting by the Board; otherwise the petition for certiorari is denied.
JOHNSON, Acting C. J., and McCORD and MILLS, JJ., concur.